number release date internal_revenue_service index number ------------------------ ------------------------ ----------------------------- ---------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------ telephone number -------------------- refer reply to cc corp b04 plr-120241-06 date august ----------------------- legend distributing ----------------------------- ------------------------------------------------------------------------------------ ----------------------------------------------------------------------------- controlled ------------------------------------------------------------------------------------ ----------------------------------------------------------------------------- sub ------------------------------------------------------------------------------------------ ----------------------------------------------------------------------------- sub ----------------------------- ------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- ------------------------------ sub ------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- sub ------------------------------------------------------------------------------------- ----------------------------------- -------------------------------------- -------------------------------------------------------------- -------------------------------------------- ---------------------------------------------- plr-120241-06 ----------------------------------------------------------------------------- sub ------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- sub ------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- sub ------------------------------ ------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- sub ------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- sub ------------------------------ ------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- sub ----------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ llc ----------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- llc ----------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- llc --------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------- corporation a ------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- state a ----------------------------------------------- ---------------------------------------- ------------------------------- ---------------------------- ------------ -------------------------------------------------------------- plr-120241-06 country a country b business a business b business b1 business b2 business b3 business b4 brand a brand b a b c d year year date a date b date c date d date e date f -------- -------- --------------------- ---------------------------------- -------------------- ---------------------------------- ------------------------------------------ ---------------------- -------- --------- -------------- ---------- ------------ ----------- ------- ------- -------------------------- ---------------------- ---------------------- ------------------- ------------------- ------------------- ----------------------- ------------------- plr-120241-06 date g date h dear --------------- this letter responds to your date letter requesting rulings on certain federal_income_tax consequences of a series of proposed transactions the information provided in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution described below i satisfies the business_purpose requirement of sec_1 b of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is a widely held publicly-traded corporation with a single class of voting common_stock outstanding distributing is the common parent of an affiliated_group whose includible corporations join in filing a consolidated federal_income_tax return the consolidated_group distributing wholly owns sub sub sub and sub distributing owns the sole membership interest in llc an entity intended to be disregarded as separate from its owner for federal tax purposes under sec_301_7701-3 of the procedure and administration regulations a disregarded_entity llc owns the sole membership interest in llc a disregarded_entity sub a member of the consolidated_group has outstanding one class of voting common_stock and two classes of non-voting preferred_stock series a preferred_stock and series b preferred_stock llc wholly owns the sub common_stock and the sub series a preferred_stock sub a member of the consolidated_group wholly owns the sub series b preferred_stock plr-120241-06 sub wholly owns sub sub wholly owns sub and sub among other things distributing conducts business a and business b business b consists of among other things business b1 business b2 business b3 and business b4 distributing has continuously conducted business a during the five-year period ending on the date of the distribution defined below distributing acquired sub in year sub conducted business b1 continuously since its acquisition by distributing in year sub merged into distributing in a transaction qualifying as a sec_332 liquidation thereafter distributing has conducted business b1 directly financial information submitted by distributing indicates that business a as conducted by distributing and business b1 as conducted by sub and distributing each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years proposed transactions for what are represented as valid business reasons distributing has proposed and partially undertaken the following series of transactions the proposed transactions i on date a sub merged into distributing the sub merger ii sub will liquidate and distribute all of its assets to distributing the sub liquidation iii sub will convert under state a law from a corporation to a single member limited_liability_company that will be a disregarded_entity the sub conversion iv sub will liquidate and distribute all of its assets to distributing the sub liquidation v sub will convert under state a law from a corporation to a single member limited_liability_company that will be a disregarded_entity the sub conversion vi sub will convert under state a law from a corporation to a single member limited_liability_company that will be a disregarded_entity the sub conversion vii sub will convert under state a law from a corporation to a single member limited_liability_company that will be a disregarded_entity the sub conversion plr-120241-06 viii distributing will contribute its brand a family of trademarks to a newly formed limited_liability_company trademark subsidiary1 in exchange for a membership interest in trademark subsidiary1 and a demand note in an amount up to dollar_figurea the note issued by trademark subsidiary1 to distributing as part of the same transaction sub will contribute to trademark subsidiary1 a brand a trademark registered in country a and in country b in exchange for a membership interest in trademark subsidiary1 collectively the t sec_1 transaction trademark subsidiary1 will elect to be treated as a corporation for federal_income_tax purposes effective as of the date of its formation after step ix below sub will distribute its trademark subsidiary1 membership interest to distributing in the contribution described below in step xi distributing will contribute among other things all of the trademark subsidiary1 membership interest to controlled ix sub will adopt a plan_of_liquidation and as part of the plan_of_liquidation sub will redeem all of its series a preferred_stock from llc for cash redeem all of its series b preferred_stock from sub for cash and convert under state a law from a corporation to a single member limited_liability_company that will be a disregarded_entity collectively the sub liquidation x distributing will contribute the following to a newly formed limited_liability_company trademark subsidiary2 in exchange for all of the membership interest of trademark subsidiary2 i all of distributing's trademarks related to business b other than the brand a family of trademarks ii distributing's membership interest in llc a disregarded_entity that holds rights to certain european trademarks and iii distributing's 50-percent common_stock interest in corporation a which indirectly holds an interest in a brand b trademark the foregoing property is referred to collectively as the other trademark property such transaction the t sec_2 transaction trademark subsidiary2 will elect to be treated as a corporation for federal_income_tax purposes effective as of the date of its formation in the contribution described below in step xi distributing will contribute among other things the trademark subsidiary2 membership interest to controlled xi on or about date b distributing will transfer the following assets to a newly formed subsidiary controlled i the business b assets and liabilities including business b1 held by distributing including the assets and liabilities deemed held by distributing through disregarded entities taking into account the foregoing steps and ii the stock of each of its subsidiaries owning business b assets other than the aforementioned disregarded entities collectively the contributed assets controlled will borrow up to dollar_figureb in cash from one or more unrelated third parties in exchange for the contributed assets controlled will plr-120241-06 transfer to distributing i controlled common_stock and ii up to dollar_figurec in cash the cash amount the foregoing exchange of this consideration for the contributed assets is referred to as the contribution in pursuance of the plan_of_reorganization distributing will segregate the entire cash amount into a separate bank account over the 12-month_period following the distribution distributing will use the cash amount to retire indebtedness of distributing and to distribute to shareholders either by repurchasing shares of distributing common_stock or by making dividend distributions to holders of distributing common_stock xii on or about date c distributing will distribute pro_rata its controlled stock to its shareholders the distribution distributing will distribute cash in lieu of issuing a fractional share of controlled stock to any shareholder that would otherwise be entitled to receive a fractional share of controlled stock xiii on or about the date of the distribution trademark subsidiary1 will borrow up to approximately dollar_figurea from an independent third party controlled is expected to provide a guaranty in respect of such indebtedness the indebtedness will be indebtedness of trademark subsidiary1 for federal_income_tax purposes and will remain outstanding for at least two years upon demand by distributing trademark subsidiary1 will use the cash proceeds of the indebtedness to repay the outstanding principal balance on the note along with accrued interest on the note in connection with the proposed transactions distributing and controlled will enter into a i master separation agreement ii tax_sharing_agreement iii employee matters agreement iv master transition services agreement v real_estate matters agreement vi indemnification and insurance matters agreement and vii an intellectual_property matters agreement collectively the separation agreements representations sub merger distributing makes the following representations regarding the sub merger described above in step i a1 distributing on the date of adoption of the plan of merger and at all times until the effective date of the merger was the owner of at least percent of the single outstanding class of sub stock b1 no shares of sub stock were redeemed during the three years preceding the adoption of the plan of merger of sub plr-120241-06 c1 by operation of law all transfers from sub to distributing pursuant to the plan of merger occurred on the effective date of the merger d1 as soon as the merger occurred sub ceased to exist e1 sub retained no assets following the merger f1 sub did not acquire assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan of merger g1 no assets of sub were disposed of by either sub or distributing except for dispositions in the ordinary course of business dispositions occurring more than three years prior to adoption of the plan of merger and transfers occurring as part of the proposed transaction h1 the sub merger will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined immediately after the distribution and by application of the constructive_ownership rules of sec_318 as modified by sec_304 i1 prior to adoption of the merger plan no assets of sub were distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the merger plan j1 sub will report all earned_income represented by assets that were acquired by distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc k1 the fair_market_value of the assets of sub exceeded its liabilities both at the date of the adoption of the plan of merger and immediately prior to the time the merger occurred l1 no intercorporate debt between sub and distributing was cancelled forgiven or discounted during the period commencing three years prior to adoption of the plan of merger and ending with the merger m1 distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code plr-120241-06 n1 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the merger have been fully disclosed sub liquidation distributing makes the following representations regarding the sub liquidation described above in step ii a2 distributing on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the total combined voting power of all classes of stock of sub entitled to vote and the owner of at least percent of the total value of all classes of stock excluding nonvoting_stock that is limited and preferred as to dividends and otherwise meets the requirements of sec_1504 b2 no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub c2 all distributions from sub to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub d2 as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholder e2 sub will retain no assets following the final liquidating_distribution f2 sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation g2 no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business dispositions occurring more than three years prior to adoption of the plan_of_liquidation and transfers occurring as part of the proposed transaction h2 the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined immediately after the distribution and by plr-120241-06 application of the constructive_ownership rules of sec_318 as modified by sec_304 i2 prior to adoption of the liquidation plan no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the liquidation plan j2 sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc k2 the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made l2 there is no intercorporate debt existing between sub and distributing and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the date of adoption of the liquidation plan or alternatively if such date is later except for transactions occurring prior to the date distributing initially acquired sub stock m2 distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code n2 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation of sub have been fully disclosed sub conversion distributing makes the following representations regarding the sub conversion described above in step iii a3 distributing on the date of adoption of the plan of conversion and at all times until the deemed liquidation occurs will be the owner of at least percent of the single outstanding class of sub stock b3 no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of conversion of sub c3 all distributions from sub to distributing pursuant to the plan of conversion will be deemed to occur within a single taxable_year of sub plr-120241-06 d3 when the conversion occurs sub will cease to exist for federal_income_tax purposes e3 for federal_income_tax purposes sub will retain no assets following the deemed liquidation f3 sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan of conversion g3 no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business dispositions occurring more than three years prior to adoption of the plan of conversion and transfers occurring as part of the proposed transaction h3 the deemed liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined immediately after the distribution and by application of the constructive_ownership rules of sec_318 as modified by sec_304 i3 prior to adoption of the conversion plan no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the conversion plan j3 sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc k3 the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of conversion and immediately prior to the deemed liquidation l3 no intercorporate debt between sub and distributing was cancelled forgiven or discounted during the period commencing three years prior to adoption of the plan of conversion and ending with the conversion m3 distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code plr-120241-06 n3 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed deemed liquidation of sub have been fully disclosed sub liquidation distributing makes the following representations regarding the sub liquidation described above in step iv a4 distributing on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of the single outstanding class of sub stock b4 no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub c4 all distributions from sub to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub d4 as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholder e4 sub will retain no assets following the final liquidating_distribution f4 sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation g4 no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business dispositions occurring more than three years prior to adoption of the plan_of_liquidation and transfers occurring as part of the proposed transaction h4 the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined immediately after the distribution and by application of the constructive_ownership rules of sec_318 as modified by sec_304 plr-120241-06 i4 prior to adoption of the liquidation plan no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the liquidation plan j4 sub will report all earned_income represented by assets that will be distributed to distributing such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc k4 the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made l4 no intercorporate debt between sub and distributing was cancelled forgiven or discounted during the period commencing three years prior to adoption of the plan_of_liquidation and ending with the liquidation m4 distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code n4 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation of sub have been fully disclosed sub conversion distributing makes the following representations regarding the sub conversion described above in step v a5 sub on the date of adoption of the plan of conversion and at all times until the deemed liquidation occurs will be the owner of at least percent of the single outstanding class of sub stock b5 no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of conversion of sub c5 all distributions from sub to sub pursuant to the plan of conversion will be deemed to occur within a single taxable_year of sub d5 when the conversion occurs sub will cease to exist for federal_income_tax purposes e5 for federal_income_tax purposes sub will retain no assets following the deemed liquidation plr-120241-06 f5 sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan of conversion g5 no assets of sub have been or will be disposed of by either sub or sub except for dispositions in the ordinary course of business dispositions occurring more than three years prior to adoption of the plan of conversion and transfers occurring as part of the proposed transaction h5 the deemed liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined immediately after the distribution and by application of the constructive_ownership rules of sec_318 as modified by sec_304 i5 prior to adoption of the conversion plan no assets of sub will have been distributed in_kind transferred or sold to sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the conversion plan j5 sub will report all earned_income represented by assets that will be distributed to sub such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc k5 the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of conversion and immediately prior to the deemed liquidation l5 there is no intercorporate debt existing between sub and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the date of adoption of the conversion plan or alternatively if such date is later except for transactions occurring prior to the date sub initially acquired sub stock m5 sub is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code n5 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed deemed liquidation of sub have been fully disclosed plr-120241-06 sub conversion distributing makes the following representations regarding the sub conversion described above in step vi a6 sub on the date of adoption of the plan of conversion and at all times until the deemed liquidation occurs will be the owner of at least percent of the single outstanding class of sub stock b6 no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of conversion of sub c6 all distributions from sub to sub pursuant to the plan of conversion will be deemed to occur within a single taxable_year of sub d6 when the conversion occurs sub will cease to exist for federal_income_tax purposes e6 for federal_income_tax purposes sub will retain no assets following the deemed liquidation f6 sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan of conversion g6 no assets of sub have been or will be disposed of by either sub or sub except for dispositions in the ordinary course of business dispositions occurring more than three years prior to adoption of the plan of conversion and transfers occurring as part of the proposed transaction h6 the deemed liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined immediately after the distribution and by application of the constructive_ownership rules of sec_318 as modified by sec_304 i6 prior to adoption of the conversion plan no assets of sub will have been distributed in_kind transferred or sold to sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the conversion plan plr-120241-06 j6 sub will report all earned_income represented by assets that will be distributed to sub such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc k6 the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of conversion and immediately prior to the deemed liquidation l6 there is no intercorporate debt existing between sub and sub and none has been cancelled forgiven or discounted except for transactions that occurred more than three years prior to the date of adoption of the conversion plan or alternatively if such date is later except for transactions occurring prior to the date sub initially acquired sub stock m6 sub is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code n6 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed deemed liquidation of sub have been fully disclosed sub conversion distributing makes the following representations regarding the sub conversion described above in step vii a7 sub on the date of adoption of the plan of conversion and at all times until the deemed liquidation occurs will be the owner of at least percent of the single outstanding class of sub stock b7 no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of conversion of sub c7 all distributions from sub to sub pursuant to the plan of conversion will be deemed to occur within a single taxable_year of sub d7 when the conversion occurs sub will cease to exist for federal_income_tax purposes e7 for federal_income_tax purposes sub will retain no assets following the deemed liquidation plr-120241-06 f7 other than the transfer on date d by sub to sub of distributing common_stock with a value of dollar_figured in a sec_351 transaction sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan of conversion and acquisitions occurring as part of the proposed transaction g7 no assets of sub have been or will be disposed of by either sub or sub except for dispositions in the ordinary course of business dispositions occurring more than three years prior to adoption of the plan of conversion and transfers occurring as part of the proposed transaction h7 the deemed liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined immediately after the distribution and by application of the constructive_ownership rules of sec_318 as modified by sec_304 i7 prior to adoption of the conversion plan no assets of sub will have been distributed in_kind transferred or sold to sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the conversion plan j7 sub will report all earned_income represented by assets that will be distributed to sub such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc k7 the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of conversion and immediately prior to the deemed liquidation l7 sub is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code m7 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed deemed liquidation of sub have been fully disclosed n7 no intercorporate debt between sub and sub was cancelled forgiven or discounted during the period commencing three years prior to adoption of the plan of conversion and ending with the conversion plr-120241-06 t sec_1 transaction distributing makes the following representations regarding the t sec_1 transaction described above in step viii a8 i no stock_or_securities will be issued for services rendered to or for the benefit of trademark subsidiary1 in connection with the proposed transaction and ii no stock_or_securities will be issued for indebtedness of trademark subsidiary1 that is not evidenced by a security or for interest on indebtedness of trademark subsidiary1 which accrued on or after the beginning of the holding_period of the transferors for the debt b8 neither distributing nor sub will retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 in the franchises trademarks or trade names being transferred c8 the transfer is not the result of the solicitation by a promoter broker or investment house d8 neither distributing nor sub will retain any rights in the property transferred to trademark subsidiary1 e8 the value of the stock received in exchange for accounts_receivable if any will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts f8 the total adjusted_basis of the assets transferred to trademark subsidiary1 by distributing and sub will in each instance equal or exceed the total liabilities assumed within the meaning of sec_357 by trademark subsidiary1 g8 the total fair_market_value of the assets transferred to trademark subsidiary1 by distributing and sub will in each instance exceed the sum of a the amount of liabilities assumed as determined under sec_357 by trademark subsidiary1 in connection with the exchange b the amount of liabilities owed to trademark subsidiary1 by distributing and sub that are discharged or extinguished in connection with the exchange and c the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by distributing and sub in connection with the exchange the fair_market_value of the assets of trademark subsidiary1 will exceed the amount of its liabilities immediately_after_the_exchange plr-120241-06 h8 any liabilities of distributing and sub assumed within the meaning of sec_357 by trademark subsidiary1 were incurred in the ordinary course of business and are associated with the assets being transferred i8 the aggregate fair_market_value of the assets transferred to trademark subsidiary1 by distributing and sub will equal or exceed the aggregate adjusted bases of such assets immediately_after_the_exchange j8 other than the note there is no indebtedness between trademark subsidiary1 and either distributing or sub and there will be no indebtedness created in favor of distributing or sub as a result of the transaction k8 the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined l8 all exchanges will occur on approximately the same date m8 there is no plan or intention on the part of trademark subsidiary1 to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction n8 taking into account any issuance of additional shares of trademark subsidiary1 stock any issuance of stock for services the exercise of any trademark subsidiary1 stock_rights warrants or subscriptions any public offering of trademark subsidiary1 stock and the sale exchange transfer by gift or other_disposition of any of the stock of trademark subsidiary1 to be received in the exchange other than the transfer of sub 5's stock interest in trademark subsidiary to distributing in the sub liquidation and the transfer of such interest in the contribution distributing and sub will be in control of trademark subsidiary1 within the meaning of sec_368 o8 distributing and sub will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to trademark subsidiary1 or for services rendered or to be rendered for the benefit of trademark subsidiary1 p8 trademark subsidiary1 will remain in existence and retain and use the property transferred to it in a trade_or_business q8 there is no plan or intention by trademark subsidiary1 to dispose_of the transferred property other than in the normal course of business operations r8 each of the parties to the transaction will pay its or his her own expenses if any incurred in connection with the proposed transaction plr-120241-06 s8 trademark subsidiary1 will not be an investment_company within the meaning of sec_351 and sec_1_351-1 t8 neither distributing nor sub is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor u8 trademark subsidiary1 will not be a personal_service_corporation within the meaning of sec_269a sub liquidation distributing makes the following representations regarding the sub liquidation described above in step ix a9 distributing on the date of adoption of the plan of conversion liquidation and at all times until the conversion deemed liquidation is completed will be the owner of at least percent of the total combined voting power of all classes of stock of sub entitled to vote and the owner of at least percent of the total value of all classes of stock excluding nonvoting_stock that is limited and preferred as to dividends and otherwise meets the requirements of sec_1504 b9 no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of conversion liquidation of sub c9 all actual and deemed distributions from sub to distributing pursuant to the plan of conversion liquidation will occur within a single taxable_year of sub d9 when the conversion occurs sub will cease to exist for federal_income_tax purposes e9 for federal_income_tax purposes sub will retain no assets following the deemed liquidation f9 other than the acquisition of property by sub in an exchange described in sec_351 on each of date e date f date g and date h sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan of conversion liquidation and acquisitions occurring as part of the proposed transaction plr-120241-06 g9 no assets of sub have been or will be disposed of by either sub or distributing except for dispositions in the ordinary course of business dispositions occurring more than three years prior to adoption of the plan of conversion liquidation transfers occurring as part of the proposed transaction and transfers and sales disclosed in the ruling_request h9 the deemed liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined immediately after the distribution and by application of the constructive_ownership rules of sec_318 as modified by sec_304 i9 prior to adoption of the conversion liquidation plan no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the conversion liquidation plan j9 sub will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc k9 the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of conversion liquidation and immediately prior to the time the first liquidating_distribution is made l9 no intercorporate debt between sub and distributing was cancelled forgiven or discounted during the period commencing three years prior to adoption of the plan of conversion liquidation and ending with the conversion liquidation m9 distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code n9 the fair_market_value of the consideration received by distributing and by the minority shareholder for each share of sub stock will approximately equal the fair_market_value of that stock o9 none of the assets being distributed by sub to the minority shareholder in redemption of its stock i has a fair_market_value greater than its basis in the hands of sub ii is an installment_obligation iii is property described in the plr-120241-06 recapture provisions of the code or iv is property for which sub obtained a deduction p9 all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation conversion of sub have been fully disclosed t sec_2 transaction distributing makes the following representations regarding the t sec_2 transaction described above in step x a10 i no stock_or_securities will be issued for services rendered to or for the benefit of trademark subsidiary2 in connection with the proposed transaction and ii no stock_or_securities will be issued for indebtedness of trademark subsidiary2 that is not evidenced by a security or for interest on indebtedness of trademark subsidiary2 which accrued on or after the beginning of the holding_period of the transferor for the debt b10 distributing will not retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 in the franchises trademarks or trade names being transferred c10 the transfer is not the result of the solicitation by a promoter broker or investment house d10 distributing will not retain any rights in the property transferred to trademark subsidiary2 e10 the value of the stock received in exchange for accounts_receivable if any will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts f10 any debt relating to the stock being transferred that is being assumed or to which such stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and distributing is transferring all of the stock for which the acquisition_indebtedness being assumed or to which such stock is subject was incurred g10 the total adjusted_basis of the assets transferred to trademark subsidiary2 by distributing will equal or exceed the total liabilities assumed within the meaning of sec_357 by trademark subsidiary2 plr-120241-06 h10 the total fair_market_value of the assets transferred to trademark subsidiary2 by distributing will exceed the sum of a the amount of liabilities assumed as determined under sec_357 by trademark subsidiary2 in connection with the exchange b the amount of liabilities owed to trademark subsidiary2 by distributing that are discharged or extinguished in connection with the exchange and c the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of trademark subsidiary2 will exceed the amount of its liabilities immediately_after_the_exchange i10 any liabilities of distributing assumed within the meaning of sec_357 by trademark subsidiary2 were incurred in the ordinary course of business and are associated with the assets being transferred j10 the aggregate fair_market_value of the assets transferred to trademark subsidiary2 by distributing will equal or exceed the aggregate adjusted bases of such assets immediately_after_the_exchange k10 there is no indebtedness between trademark subsidiary2 and distributing and there will be no indebtedness created in favor of distributing as a result of the transaction l10 the transfers and exchanges will occur under a plan agreed upon before the transaction in which the rights of the parties are defined m10 all exchanges will occur on approximately the same date n10 there is no plan or intention on the part of trademark subsidiary2 to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction o10 taking into account any issuance of additional shares of trademark subsidiary2 stock any issuance of stock for services the exercise of any trademark subsidiary2 stock_rights warrants or subscriptions any public offering of trademark subsidiary2 stock and the sale exchange transfer by gift or other_disposition of any of the stock of trademark subsidiary2 to be received in the exchange other than the transfer of distributing’s stock interest in trademark subsidiary2 in the contribution distributing will be in control of trademark subsidiary2 within the meaning of sec_368 p10 distributing will receive stock securities or other_property approximately equal to the fair_market_value of the property transferred to trademark subsidiary2 or for services rendered or to be rendered for the benefit of trademark subsidiary2 plr-120241-06 q10 trademark subsidiary2 will remain in existence and retain and use the property transferred to it in a trade_or_business r10 there is no plan or intention by trademark subsidiary2 to dispose_of the transferred property other than in the normal course of business operations s10 each of the parties to the transaction will pay its or his her own expenses if any incurred in connection with the proposed transaction t10 trademark subsidiary2 will not be an investment_company within the meaning of sec_351 and sec_1_351-1 u10 distributing is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor v10 trademark subsidiary2 will not be a personal_service_corporation within the meaning of sec_269a contribution and distribution distributing makes the following representations regarding the contribution described above in step xi and the distribution described above in step xii a11 the indebtedness if any owed by controlled to distributing after the distribution will not constitute stock_or_securities b11 no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c11 in respect of business a the five years of financial information submitted on behalf of distributing is representative of the present operation of the business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted d11 in respect of business b1 transferred to controlled the five years of financial information submitted on behalf of distributing is representative of the present operation of the business and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted plr-120241-06 e11 following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees f11 the distribution of the stock of controlled will be carried out for the following corporate business purposes to i enhance the success of the businesses by enabling the independent corporations to resolve management systemic and other problems that arise by the operation of different businesses within the same affiliated_group and ii resolve capital allocation issues between the core businesses and business b the distribution is motivated in whole or substantial part by one or more of these corporate business purposes g11 the transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both h11 the total fair_market_value of the assets transferred by distributing to controlled in the contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange b the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and c the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange i11 the total fair_market_value of the assets transferred by distributing to controlled in the contribution will equal or exceed the aggregate adjusted_basis of the transferred assets j11 the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the contribution each equals or exceeds the sum of i the total liabilities assumed as determined under sec_357 by controlled and ii the total amount of money received by distributing and transferred to its creditors in connection with the reorganization k11 the liabilities assumed as determined under sec_357 were incurred in the ordinary course of business and are associated with the assets being transferred l11 the income_tax_liability for the taxable_year in which investment_credit_property if any including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property plr-120241-06 m11 no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution other than indebtedness arising as a result of the separation agreements n11 immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing's excess_loss_account if any with respect to the controlled stock will be included in income immediately before the distribution o11 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length p11 no two parties to the transaction are investment companies as defined in sec_368 and iv q11 the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation r11 the distribution will not be a disqualified_distribution within the meaning of sec_355 immediately after the distribution i no person determined after applying sec_355 will hold determined after applying sec_355 disqualified_stock defined in sec_355 in distributing that will constitute a 50-percent_or_greater_interest defined in sec_355 in distributing and ii no person determined after applying sec_355 will hold determined after applying sec_355 disqualified_stock defined in sec_355 in controlled that will constitute a 50-percent_or_greater_interest defined in sec_355 in controlled sec_11 the payment of cash in lieu of fractional shares of controlled common_stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing and maintaining fractional shares and will not represent separately bargained-for consideration the total cash that will be paid in the transaction to distributing shareholders in lieu of fractional shares of controlled stock will not exceed one percent of the total value of the controlled common_stock that will be distributed in the distribution the fractional share interests of each distributing shareholder will be aggregated and no distributing shareholder of record will receive cash in an amount equal to or greater than the value of one full share of controlled stock plr-120241-06 t11 all payments of the cash amount by distributing to its creditors will be for debt existing at the time of the distribution that was not incurred in connection with the decision to effect the transaction rulings sub merger based solely on the information submitted and the representations set forth above we rule as follows on the sub merger the sub merger constituted a complete_liquidation of sub under sec_332 and sec_1_332-2 sub did not recognize any gain_or_loss on the sub merger sec_337 distributing did not recognize any gain_or_loss on the sub merger sec_332 distributing's basis in each asset received from sub in the sub merger equals the basis of that asset in the hands of sub immediately before the sub merger sec_334 distributing's holding_period in each asset received from sub in the sub merger includes the period during which that asset was held by sub sec_1223 distributing succeeds to and takes into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 sub liquidation based solely on the information submitted and the representations set forth above we rule as follows on the sub liquidation the sub liquidation will qualify as a complete_liquidation of sub under sec_332 sub will not recognize any gain_or_loss on the sub liquidation sec_337 distributing will not recognize any gain_or_loss on the sub liquidation sec_332 plr-120241-06 distributing's basis in each asset received from sub in the sub liquidation will equal the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 distributing's holding_period in each asset received from sub in the sub liquidation will include the period during which that asset was held by sub sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 based solely on the information submitted and the representations set forth sub conversion above we rule as follows on the sub conversion the sub conversion will be treated as a complete_liquidation of sub under sec_332 sub will not recognize any gain_or_loss on the sub conversion sec_337 distributing will not recognize any gain_or_loss on the sub conversion sec_332 distributing's basis in each asset deemed received from sub in the sub conversion will equal the basis of that asset in the hands of sub immediately before the sub conversion sec_334 distributing's holding_period in each asset deemed received from sub in the sub conversion will include the period during which that asset was held by sub sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 sub liquidation based solely on the information submitted and the representations set forth above we rule as follows on the sub liquidation the sub liquidation will qualify as a complete_liquidation of sub under sec_332 plr-120241-06 sub will not recognize any gain_or_loss on the sub liquidation sec_337 distributing will not recognize any gain_or_loss on the sub liquidation sec_332 distributing's basis in each asset received from sub in the sub liquidation will equal the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 distributing's holding_period in each asset received from sub in the sub liquidation will include the period during which that asset was held by sub sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 sub conversion based solely on the information submitted and the representations set forth above we rule as follows on the sub conversion the sub conversion will be treated as a complete_liquidation of sub under sec_332 sub will not recognize any gain_or_loss on the sub conversion sec_337 sub will not recognize any gain_or_loss on the sub conversion sec_332 sub 6's basis in each asset deemed received from sub in the sub conversion will equal the basis of that asset in the hands of sub immediately before the sub conversion sec_334 sub 6's holding_period in each asset deemed received from sub in the sub conversion will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 sub conversion plr-120241-06 based solely on the information submitted and the representations set forth above we rule as follows on the sub conversion the sub conversion will be treated as a complete_liquidation of sub under sec_332 sub will not recognize any gain_or_loss on the sub conversion sec_337 sub will not recognize any gain_or_loss on the sub conversion sec_332 sub 6's basis in each asset deemed received from sub in the sub conversion will equal the basis of that asset in the hands of sub immediately before the sub conversion sec_334 sub 6's holding_period in each asset deemed received from sub in the sub conversion will include the period during which that asset was held by sub sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 based solely on the information submitted and the representations set forth sub conversion above we rule as follows on the sub conversion the sub conversion will be treated as a complete_liquidation of sub under sec_332 sub will not recognize any gain_or_loss on the sub conversion sec_337 sub will not recognize any gain_or_loss on the sub conversion sec_332 sub 5's basis in each asset deemed received from sub in the sub conversion will equal the basis of that asset in the hands of sub immediately before the sub conversion sec_334 sub 5's holding_period in each asset deemed received from sub in the sub conversion will include the period during which that asset was held by sub sec_1223 plr-120241-06 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 t sec_1 transaction based solely on the information submitted and the representations set forth above we rule as follows on the t sec_1 transaction distributing will recognize any realized gain on the t sec_1 transaction in an amount not in excess of the fair_market_value of the note sec_351 and sec_351 distributing will not recognize any loss on the t sec_1 transaction sec_351 sub will not recognize any gain_or_loss on the t sec_1 transaction sec_351 the basis of the stock of trademark subsidiary1 received by distributing in the t sec_1 transaction will be the same as the basis of the trademarks in the hands of distributing at the time of the exchange decreased by the fair_market_value of the note and increased by the amount of gain recognized by distributing on the exchange sec_358 the basis of the stock of trademark subsidiary1 received by sub in the t sec_1 transaction will be the same as the basis of the trademarks in the hands of sub at the time of the exchange sec_358 the basis of the note in the hands of distributing will be its fair_market_value sec_358 the basis of the trademarks transferred to trademark subsidiary1 will be the same as the basis of such trademarks in the hands of distributing and sub respectively immediately before the transfer increased by the amount of gain recognized by distributing on the exchange sec_362 trademark subsidiary1 will not recognize any gain_or_loss on the t sec_1 transaction sec_1032 sub liquidation based solely on the information submitted and the representations set forth above we rule as follows on the sub liquidation the sub liquidation will be treated as a complete_liquidation of sub under sec_332 sub will not recognize any gain_or_loss on the actual and deemed_distribution of sub 5's assets to distributing sec_337 plr-120241-06 sub will not recognize any gain_or_loss on the distribution of cash to sub in pursuance of the plan_of_liquidation sec_332 sec_332 and sec_1_1502-34 distributing will not recognize any gain_or_loss on the actual and deemed receipt of sub 5's other assets pursuant to the sub liquidation sec_332 distributing's basis in each asset received or deemed received from sub in the sub liquidation will equal the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 distributing's holding_period in each asset received or deemed received from sub in the sub liquidation will include the period during which that asset was held by sub sec_1223 t sec_2 transaction based solely on the information submitted and the representations set forth above we rule as follows on the t sec_2 transaction distributing will not recognize any gain_or_loss on the t sec_2 transaction sec_351 the basis of the stock of trademark subsidiary2 received by distributing in the t sec_2 transaction will be the same as the basis of the other trademark property in the hands of distributing at the time of the exchange sec_358 the basis of the other trademark property transferred by distributing to trademark subsidiary2 will be the same as the basis of such property in the hands of distributing immediately before the transfer sec_362 trademark subsidiary2 will not recognize any gain_or_loss on the t sec_2 transaction sec_1032 contribution and distribution the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 distributing will not recognize any gain_or_loss on the contribution provided that distributing distributes the cash amount i to its creditors for debt existing at the time of the distribution and that was not incurred in connection with the decision plr-120241-06 to effect the transaction or ii to distributing shareholders either as a dividend or in redemption of distributing common_stock sec_357 sec_361 sec_361 and sec_361 distributing’s aggregate basis in the controlled stock received in the contribution will be the same as distributing’s aggregate basis in the contributed assets immediately before the contribution decreased by i the cash amount and ii the liabilities assumed by controlled sec_358 and sec_358 controlled will not recognize any gain_or_loss on the contribution sec_1032 controlled’s basis in each asset received from distributing in the contribution will be the same as the basis of that asset in the hands of distributing immediately before its transfer sec_362 controlled’s holding_period in each asset received from distributing in the contribution will include the period during which distributing held that asset sec_1223 distributing will not recognize any gain_or_loss on the distribution sec_361 the distributing shareholders will not recognize any gain_or_loss and will not otherwise include any amount in income upon receipt of the controlled stock in the distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of each distributing shareholder immediately after the distribution will be the same as the shareholder's aggregate basis in the distributing stock held immediately before the distribution allocated in the manner described in sec_1 sec_358 b and c the holding_period of the controlled stock in the hands of each distributing shareholder will include the holding_period of the distributing stock with respect to which the distribution is made provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 a shareholder who receives cash in lieu of fractional shares of controlled stock will recognize gain_or_loss measured by the difference between the amount of the cash received and the basis of the fractional share as determined above in ruling sec_1001 any gain_or_loss will be treated as capital_gain or loss provided such fractional shares of stock will be held as capital assets on the date of the distribution sec_1221 and sec_1222 caveats we express no opinion about the tax treatment of the proposed transactions plr-120241-06 under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1 b ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled see sec_355 and sec_1 d iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 or iv whether any entity described as a disregarded_entity actually qualifies as a disregarded_entity under sec_301_7701-3 procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ______________________________ richard k passales senior counsel branch associate chief_counsel corporate
